1    Richard M. Stephens
     STEPHENS & KLINGE LLP
2
     10900 NE 4th Street, Suite 2300
3    Bellevue, WA 98004
     425-453-6206
4

5

6

7

8

9
                          UNITED STATES DISTRICT COURT
10                   FOR THE EASTERN DISTRICT OF WASHINGTON

11
     ENRIQUE JEVONS, as managing                 No. 1:20-CV-03182-SAB
12   member of Jevons Properties LLC,
     FREYA K. BURSTALLER as trustee of           Plaintiffs’ Motion for Summary
13
     the Freya K. Burgstaller Revocable Trust,   Judgment
14   JAY GLENN and KENDRA GLENN,

15                        Plaintiffs,
16
       vs.
17
     JAY INSLEE, in his official capacity as
18   Governor of the State of Washington and
     ROBERT FERGUSON, in his official
19   capacity of the Attorney General of the
     State of Washington,
20

21                        Defendants.

22

23


                                                         STEPHENS & KLINGE LLP
     Plaintiffs’ Motion for Partial Summary            10900 NE 4th Street, Suite 2300
     Judgment                                              Bellevue, WA 98004
                                                              (425) 453-6206
     NO. 1:20-cv-03182-SAB
1                                               INTRODUCTION
2
         In the wake of the novel coronavirus, Defendant Governor Jay Inslee, State of
3
     Washington, ("Defendant" or "Governor") State of Washington instituted a series of
4
     emergency proclamations numbered as Proclamation 20-19 through 20-19.5. These
5
     Proclamations prohibit people who provide rental housing from exercising their
6

7    contractual and statutory remedies to evict tenants who have no right to remain in

8    their property and the Proclamations prohibit treatment of unpaid rent as an
9
     enforceable debt. These changes to statutory and contractual relationships harm
10
     Plaintiffs for the benefit of tenants who refuse to pay rent for any or no reason
11
     whatsoever, knowing that they cannot be evicted for not paying rent, cannot be
12
     charged any late fees and cannot be subject to an enforceable debt or obligation
13

14   when failing to make rental payments.

15       Plaintiffs are sympathetic to tenants who have actually suffered hardship due to
16
     the COVID-19 Pandemic. Plaintiffs have every incentive to work with those tenants
17
     who do not have the financial means to pay all or some portion of their rent.
18
     However, the Proclamations actively undermine any such attempts at cooperation
19
     and allow tenants who have the ability to pay all or some of their rent to ignore and
20

21   ultimately escape their contractual obligations for the foreseeable future regardless

22   of whether they have been financially harmed by the Pandemic.
23


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 1
1        While many businesses have suffered as a result of the Pandemic, the owners of
2
     rental property are the only people who are required by any of the Governor’s
3
     emergency proclamations to continue to provide a good or service without charge.
4
     Stores, restaurants and hotels lost business opportunities due to the Pandemic, but
5
     they were not required to continue to provide goods, food or lodging to customers
6

7    without an ability to charge for the items they sold. Additionally, the owners of

8    rental property are still required to pay property taxes and pay for sewer, water,
9
     power and garbage services and maintain the properties even when tenants in their
10
     properties are not paying anything.
11
         The Proclamations violate the rights of people who provide rental housing by
12
     destroying a fundamental feature of their contracts, oppressively placing on them
13

14   the burden of providing free housing to any and all tenants instead of properly

15   spreading the burden on the public as a whole, and essentially mandating that their
16
     property be used and occupied by persons against the owners’ will, a burden which
17
     is prohibited by the Fifth Amendment and Article I, Section 16 of the state
18
     constitution.
19
                                          STATEMENT OF FACTS
20

21       A separate Statement of Material Facts Not in Dispute is filed concurrently

22   herewith. The critical facts are these:
23


                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 2
1         The Proclamations at issue prohibit eviction of residential tenants except in the
2
     following narrow circumstances: where the eviction is
3
             necessary to respond to a significant and immediate risk to the health, safety,
4            or property of others created by the resident; or (b) shows that at least 60
             days’ written notice were provided of the property owner’s intent to (i)
5            personally occupy the premises as the owner’s primary residence, or (ii) sell
             the property.
6

7
     Statement of Undisputed Facts, Exhibit 7.1 Furthermore, the Proclamations prohibit

8    all steps necessary for pursuing an eviction. Statement of Undisputed Facts, Exhibit

9    6.
10
             The Proclamations also prohibit the treatment of unpaid but owning rent or
11           late fees as an enforceable debt unless the owner offers the tenant who
             refused or failed to comply with, a re-payment plan that was reasonable
12           based on the individual financial, health, and other circumstances of that
             resident.
13
     Statement of Undisputed Facts, Exhibit 7. Nothing requires the tenants to provide
14

15
     information about their individual financial, health and other circumstances and

16   many tenants choose not to provide such information. The Proclamations also

17   require Plaintiffs to return to tenants who are relocating their security deposit even
18
     though they have unpaid rent owing. Statement of Undisputed Facts, Exhibit 7.
19
          Plaintiffs have contracts with their tenants which require them to pay rent as a
20
     condition of the tenant’s occupation of the property. The Proclamations require
21

22
     Plaintiffs to carry the burden of providing housing to individuals who are not
     1
23    Plaintiffs cite the most recent Proclamation for convenience even though all the
     Proclamations have similar, if not identical, features.
                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 3
1    paying rent, regardless of their ability to pay. Plaintiffs are required to continue to
2
     pay for utilities, property taxes, insurance and maintain their rental units despite not
3
     receiving rent and without regard to whether the tenants have any inability to pay or
4
     financial hardship.
5
                                                   ARGUMENT
6

7                                                 I
                                      Summary Judgment is Appropriate
8

9        Rule 56 authorizes summary judgment when a party shows there is no triable

10   issue of fact and that the moving party is entitled to judgment as a matter of law.
11
     See Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The burden shifts to the non-
12
     moving party to produce evidence that a triable issue of fact exists.
13
             Rule 56(e) itself provides that a party opposing a properly supported motion
14           for summary judgment may not rest upon mere allegation or denials of his
             pleading, but must set forth specific facts showing that there is a genuine
15
             issue for trial.
16
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Plaintiffs’ Separate
17
     Statement of Undisputed Facts shows there is no factual dispute for trial. It is
18
     Defendants’ burden to produce evidence that some fact is both disputed and
19

20   appropriate for trial.

21

22

23
                                                         II

                                                                STEPHENS & KLINGE LLP
                                                              10900 NE 4th Street, Suite 2300
                                                                  Bellevue, WA 98004
                                                                     (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 4
1                     The Proclamations Violate the Takings Clause of the Fifth
                           Amendment to the United States Constitution
2

3        Plaintiffs seek declaratory relief under 42 U.S.C. § 1983 that the Proclamations

4    which prohibit evictions and eliminate the right to treat unpaid debt as an

5    enforceable obligation takes interests in private property and thereby requires
6
     compensation to be paid under the Fifth Amendment to the United States
7
     Constitution. The Takings Clause provides that private property shall not “be taken
8
     for public use, without just compensation.” Fifth Amendment to the U.S.
9

10   Constitution.

11       The purpose of the Takings Clause is to

12           “bar Government from forcing some people alone to bear the public burdens
             which, in all fairness and justice, should be borne by the public as a whole.”
13

14   Lingle v. Chevron Corp., 544 U.S. 528, 537 (2005) (quoting Armstrong v. United

15   States, 364 U.S. 40, 49 (1960)). The burden of providing housing to people who
16   cannot pay for housing due to the Pandemic is one that should be borne by the
17
     public as a whole and the Fifth Amendment’s remedy of just compensation ensure
18
     that the public bears that burden.
19
         Government action may violate the Takings Clause where it is “the functional
20

21   equivalent [of] the classic taking in which government directly appropriates private

22   property or ousts the owner from his domain.” Id. at 539. One such “functional
23   equivalent” is when government action “leads to the physical invasion of private

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 5
1    property,” categorized as an automatic, per se taking. Garneau v. City of
2
     Seattle,147 F.3d 802, 809 (1998) (citing Loretto v. Teleprompter Manhattan CATV
3
     Corp., 458 U.S. 419, 433 (1982); Levald v. City of Palm Desert, 998 F.2d 680, 684
4
     (9th Cir.1993)). As addressed below, that is exactly the situation at issue here.
5
         A. The Proclamations take property interests in mandating unwanted
6
            continuing occupation of Plaintiffs’ properties.
7
         The Proclamations referenced herein fall squarely within the “physical
8
     occupation” line of cases the United States Supreme Court has held constitute “per
9
     se” categorical takings for which the government is required to pay just
10

11   compensation. See id. The Proclamations force Plaintiffs who own rented property

12   to accept the continued occupation of tenants without any payment of rent or
13
     compliance with rules concurrent with the occupancies. The Proclamations do
14
     nothing to protect Plaintiffs from losses they have and will undoubtedly continue to
15
     sustain when such tenants are unable or are able and refuse to pay their rental
16
     obligations. Plaintiffs’ injuries are exacerbated by the fact that Plaintiffs still have
17

18   obligations to pay property taxes to the state and local government and pay for

19   electricity, sewer, water and garbage removal for the nonpaying tenant. See
20
     Plaintiffs’ Separate Statement of Undisputed Facts. It is critical to Plaintiffs that the
21
     obligation imposed by the Fifth Amendment to pay just compensation be
22
     determined.
23


                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 6
1        The Proclamations have thus eliminated the housing providers’ fundamental
2
     constitutional right to exclude nonpaying or rule-breaking tenants from their
3
     respective properties.2 As Justice Thurgood Marshall explained in Loretto,
4
     “property law has long protected an owner’s expectation that he will be relatively
5
     undisturbed at least in the possession of his property” and “[t]o require, as well, that
6

7    the owner permit another to exercise complete dominion literally adds insult to

8    injury.” 458 U.S. at 436 (government requirement that private party occupy
9
     another’s private property is a taking) (citing Kaiser Aetna v United States, 444
10
     U.S. 164, 179–180 (1979); Restatement of Property § 7 (1936)); see also Kimball
11
     Laundry Co. v. United States, 338 U.S. 1 (1949) (temporary occupation of private
12
     property). As the Supreme Court acknowledged in Loretto, “our cases uniformly
13

14   have found a taking to the extent of the occupation, without regard to whether the

15   action achieves an important public benefit or has only minimal impact on the
16
     owner.” 458 U.S. at 435 (emphasis added). “The power to exclude has traditionally
17
     been considered one of the most treasured strands in an owner's bundle of property
18
     rights.” Id; see also F.C.C. v. Fla. Power Corp., 480 U.S. 245, 252 (1987) (likening
19
     2
20     The Proclamations allow eviction of tenants where “the action is necessary to
     respond to a significant and immediate risk to the health, safety, or property of
21   others created by the resident.” Ex. 6 to Plaintiffs’ Statement of Undisputed Facts.
     While this might allow evictions in some circumstances involving a rule-breaking
22
     tenant, it certainly does not allow eviction for all rule-breaking tenants. For
23   instance, a tenant who has seriously damaged the rental unit is not necessarily
     creating an immediate risk of doing so again.
                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 7
1    the right to exclude to the right to invite persons of one’s choice onto private
2
     property).
3
         Federal appellate courts have also recognized the significance of the right of
4
     owners to control who or what physically occupies an owner’s property.
5
             In the bundle of rights we call property, one of the most valued is the right to
6
             sole and exclusive possession—the right to exclude strangers, or for that
7            matter friends, but especially the Government. … In re Etter, 756 F.2d 852,
             859, 225 USPQ 1, 6 (Fed.Cir.), cert. denied, 474 U.S. 828, 106 S.Ct. 88, 88
8            L.Ed.2d 72 (1985) (“The essence of all property is the right to exclude....”);
             Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548, 220 USPQ 193, 198
9            (Fed.Cir.1983) (citing Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ
             698 (Fed.Cir.1983)).
10
             The notion of exclusive ownership as a property right is fundamental to our
11
             theory of social organization. In addition to its central role in protecting the
12           individual's right to be let alone, the importance of exclusive ownership—the
             ability to exclude freeriders—is now understood as essential to economic
13           development, and to the avoidance of the wasting of resources found under
             common property systems.
14
     Hendler v. United States, 952 F.2d 1364, 1374-75 (Fed. Cir. 1991) (citations
15

16   omitted) (emphasis added).

17       This right to be compensated when government requires the owners of private
18   property to endure the physical occupation of their property does not depend upon
19
     the duration of the occupation.
20
             [I]f government action would qualify as a taking when permanently
21           continued, temporary actions of the same character may also qualify as a
             taking.
22

23


                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 8
1    Arkansas Game and Fish Comm’n v. United States, 568 U.S. 23, 26 (2012); see
2
     also First English Evangelical Lutheran Church of Glendale v. Los Angeles
3
     County, Cal., 482 U.S. 304 (1987).
4
          Several courts have suggested that an eviction moratorium cannot constitute a
5
     government-mandated physical occupation because of the Supreme Court’s
6

7    decision in Yee v. City of Escondido, Cal., 503 U.S. 519 (1992). See, e.g., Auracle

8    Homes, LLC v. Lamont, 478 F.Supp.3d 199, 220 (D. Conn. 2020) (citing Yee). The
9
     Court in Yee stated that landlords did not suffer a physical occupation by their
10
     tenants at the insistence of the City because Plaintiffs “voluntarily rented their land”
11
     to residential tenants. Yee, 505 U.S. at 527.
12
          But it is important to recognize the difference between what was challenged in
13

14   Yee and what is challenged here. The landlords in Yee were challenging an

15   ordinance regulating the amount of rent. After recognizing that required physical
16
     occupation of property resulted in a taking, the Court in Yee concluded that is not
17
     what happened in Yee because nothing in the ordinance required the tenants’
18
     continued occupation—unlike the present case. Id. at 527. Specifically, the
19
     Escondido ordinance allowed the owner to terminate the tenancy when there was
20

21   “nonpayment of rent” or “violation of law or park rules.” Id. at 524. And while the

22   Plaintiffs in Yee claimed there were restrictions on eviction, the Court found that
23
     “neither the city nor the State compels petitioners, once they have rented their

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 9
1    property to tenants, to continue doing so.” Id. at 527-28. That is a critically
2
     distinguishing feature between the challenge in Yee and the present challenge. The
3
     Proclamations require Plaintiffs to continue to have someone else occupy their
4
     property for a longer period than they ever agreed to.
5
         Ultimately, the decision in Yee agrees with Plaintiffs’ position here: “Had the
6

7    city required such a [physical] occupation, of course, petitioners would have a right

8    to compensation.” Id. at 532. There is nothing in Yee to suggest that a mandated
9
     occupation of property by a tenant who is not paying rent has some exclusion from
10
     the protection of the Taking Clause of the Fifth Amendment.
11
         B. The Proclamations also take property rights in Plaintiffs’ rental
12          contracts.
13
         Plaintiffs’ property rights in their rental contracts have also been taken. The
14
     United States Supreme Court’s rule that contractual rights are protected from
15
     uncompensated taking was summarized by the Federal Circuit: “[T]here is also
16
     ample precedent for acknowledging a property interest in contract rights under the
17

18   Fifth Amendment.” Cienega Gardens v. United States, 331 F.3d 1319, 1329 (Fed.

19   Cir. 2003) (citing Lynch v. United States, 292 U.S. 571 (1934); United States v.
20
     Petty Motor Co., 327, 381 (1946); United States Trust Co. of N.Y. v. New Jersey,
21
     431 U.S. 1, 19 n.16 (1977)). The Proclamations have taken Plaintiffs’ property
22
     rights in their contracts (their leases). Those contractual rights include the right to
23


                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 10
1    receive rent and late fees when appropriate and the Proclamations have taken those
2
     contractual rights away. The Fifth Amendment requires just compensation for the
3
     taking of those rights.
4
         C. The Proclamations take Plaintiffs’ interests in security deposits.
5
         Proclamation 20-19.5, like the Proclamations before it, require:
6

7                [L]andlords, property owners, and property managers are prohibited from
             treating any unpaid rent or other charges related to a dwelling or parcel of
8            land occupied as a dwelling as an enforceable debt or obligation that is owing
             or collectable, where such non-payment was as a result of the COVID-19
9
             outbreak and occurred on or after February 29, 2020, and during the State of
10           Emergency proclaimed in all counties in Washington State. This includes …
             withholding any portion of a security deposit.
11
     Statement of Undisputed Facts, Exhibit 6. In other words, security deposits cannot
12
     be used to reimburse landlords for unpaid rent. If a tenant chooses to leave without
13

14   paying all rent that is due, the Proclamations require that the tenant gets the security

15   deposit back without deduction for unpaid rent. This is contrary to the purpose of
16
     security deposits. See Exhibit 8 to Plaintiffs’ Separate Statement of Undisputed
17
     Facts (Jevons Decl.) The Proclamations take the property owners’ property interest
18
     in the security deposit.
19
         The Supreme Court has long held that the Takings Clause protects people from
20

21   government taking of money or interests in money. See Webb’s Fabulous

22   Pharmacies, Inc. v. Beckwith, 449 U.S. 155 (1980) (taking of interest of
23
     interpleaded funds violated the Fifth Amendment). The Court in Brown v. Legal

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 11
1    Foundation of Washington, 538 U.S. 216 (2003) applied the Takings Clause to
2
     attorney clients’ property interest in the earning potential of money deposited in
3
     lawyer trust accounts. The Court specifically analogized the situation to the taking
4
     of leaseholds as is the case here.
5
             “When the government physically takes possession of an interest in property
6
             for some public purpose, it has a categorical duty to compensate the former
7            owner, United States v. Pewee Coal Co., 341 U.S. 114, 115, 71 S.Ct. 670, 95
             L.Ed. 809 (1951), regardless of whether the interest that is taken constitutes
8            an entire parcel or merely a part thereof. Thus, compensation is mandated
             when a leasehold is taken and the government occupies the property for its
9
             own purposes, even though that use is temporary.”
10
     Brown, 538 U.S. at 233 (quoting Tahoe-Sierra Preservation Council, Inc. v. Tahoe
11
     Regional Planning Agency, 535 U.S. 302 (2002)).
12
         The Court concluded that the taking of interest on deposits of client trust funds
13

14   should be analyzed as a per se taking, like the physical occupation cases. Id. at 235.

15   However, because the deposited funds are too small to generate sufficient income to
16
     offset the cost of maintaining the deposit and because the Takings Clause requires
17
     that property owners be reimbursed for their losses, the compensation was zero
18
     because the loss was zero. Id. at 237.
19
         This is not true with Plaintiffs and security deposits. Those funds are for the
20

21   purpose of ensuring that rent is paid and that the property owners have some

22   security for the payment of rent. See Plaintiffs’ Separate Statement of Undisputed
23
     Facts at Exhibit 8.

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 12
1        The Proclamations create a situation similar to that addressed in Armstrong v.
2
     United States, 364 U.S. 40 (1960), a case that involved the destruction of
3
     materialmen’s liens on property that was subsequently acquired by the United
4
     States. Because the federal government has sovereign immunity, the Government
5
     took the position that the liens on the property it acquired disappeared. The
6

7    Supreme Court explained:

8            Before the United States compelled Rice to transfer the hulls and all
             materials held for future use in building the boats, petitioners had valid liens
9
             under Maine law against both the hulls and whatever unused materials which
10           petitioners had furnished. Before transfer these lines were enforceable by
             attachment against both the hulls and all materials. After transfer to the
11           United States the liens were still valid, United States v. State of Alabama, 313
             U.S. 274, 281—282, 61 S.Ct. 1011, 1013—1014, 85 L.Ed. 1327, but they
12           could not be enforced because of the sovereign immunity of the Government
             and its property from suit. The result of this was a destruction of all
13
             petitioners' property rights under their liens, although, as we have pointed
14           out, the liens were valid and had compensable value.

15   Armstrong, 364 U.S. at 46 (footnote omitted). The Supreme Court in Armstrong
16
     was quite clear that just compensation was due. Id. at 48. Similarly, Plaintiffs had
17
     the right to apply security deposits to the amount of rent that is owed and unpaid by
18
     tenants, but the Proclamations render that right unenforceable.
19
         The parallel between the liens in Armstrong and the security deposits in the
20

21   present case is unmistakable. Under Washington law, a security deposit’s “legal

22   effect depends on the language of the lease.” J & J Food Ctrs., Inc. v. Selig, 76
23
     Wn.2d 304, 307, 456 P.2d 691 (1969). Here, Plaintiffs’ leases provide that the

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 13
1    security deposit may be used for rent owed and late fees in addition to cleaning. See
2
     Plaintiffs’ Statement of Undisputed Facts. The legal effect of these security deposits
3
     was to provide security, like the liens in Armstrong, for the payment of rent. A
4
     security deposit functions in the same way as a lien on property. It is there to ensure
5
     payment for services rendered, or in the case of a lease, payment for permission to
6

7    occupy the property.

8        This is reinforced by RCW 59.18.260 which requires a written agreement
9
     whenever “moneys are paid to the landlord by the tenant as a deposit or as security
10
     for performance of the tenant's obligations in a lease or rental agreement.” And that
11
     agreement “shall include the terms and conditions under which the deposit or
12
     portion thereof may be withheld by the landlord upon termination of the lease.”
13

14   RCW 59.18.260. The Proclamations are completely contrary to these provisions in

15   prohibiting the use of security deposits to cover any portion of unpaid rent.
16
         The protection of the Fifth Amendment is that compensation from the public is
17
     required when property is taken so that individuals do not bear the burden of
18
     societal needs. A valid or important purpose behind the taking is insufficient to
19
     remove the Constitution’s protection. See Loretto, 458 U.S. at 435. By requiring
20

21   Plaintiffs to endure the physical occupation of their property without payment of

22   any rent deprives them of their property during this time period and deprives them
23
     of their contractual right to receive rent. The Court should declare that a taking of

                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 14
1    Plaintiffs’ rights in their property has been taken by the Proclamations and the just
2
     compensation is the required remedy for the Fifth Amendment violation.
3
         D. The Western District of Washington’s denial of a preliminary injunction
4           in El Papel supports Plaintiffs’ position.

5        The federal district court for the Western District of Washington last December

6    denied a motion for a preliminary injunction challenging both the Eviction
7
     Moratorium in the Proclamations and an eviction ban by the City of Seattle based
8
     on takings and contract clause grounds. El Papel LLC v. City of Seattle, December
9
     2, 2020, Slip Copy 2020 WL 8024348.
10

11       In regard to the claim that the Eviction Moratorium caused a taking, the Court in

12   El Papel was persuaded that a claim for injunctive relief for violation of a Taking

13   Claim was inappropriate because a claim for damages would always be available.
14
     Id. at *12. Plaintiffs here agree that injunctive relief to stop the state from taking
15
     their property would be inappropriate under the Fifth Amendment.3 It is
16
     inappropriate because the Fifth Amendment does not prohibit takings; it simply
17

18   requires (eventual) payment of just compensation. Hurley v. Kincaid, 285 U.S. 95,

19   104, (1932). Even though delayed payment is better than nothing, Plaintiffs still

20   need to know whether there is an obligation to pay compensation in these
21

22   3
       As addressed infra at Section III, the taking provision of Article I, Section 16 of
23   the Washington constitution is different in that it requires payment of just
     compensation prior to the taking.
                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 15
1    circumstances because their only option to cut their losses may be to sell their
2
     property—a basis for which evictions are still allowed.
3
         The El Papel court relied on Knick v. Township of Scott, Pennsylvania, ___ U.S.
4
     ____, 139 S.Ct. 2162 (2019) for the proposition that an injunction to stop a taking is
5
     inappropriate. “Given the availability of post-taking compensation, barring the
6

7    government from acting will ordinarily not be appropriate.” Knick, 139 S.Ct. at

8    2177. Plaintiffs agree. The Court in Knick was addressing ripeness concerns from
9
     Williamson County Regional Planning Comm’n v. Hamilton Bank, 473 U.S. 172
10
     (1985) which the Court in Knick overruled. Knick specifically addressed
11
     Williamson County’s reliance on Ruckelshaus v. Monsanto Co., 467 U.S. 986
12
     (1984), which is relevant to Plaintiffs’ claim here. The Court in Ruckleshaus
13

14   concluded that “Equitable relief is not available to enjoin an alleged taking of

15   private property for a public use, duly authorized by law, when a suit for
16
     compensation can be brought against the sovereign subsequent to the taking.” Id. at
17
     1016 (footnote omitted). But the reference to “equitable relief” is that which would
18
     “enjoin an alleged taking.” Id. Equitable relief as used by the Court in Ruckelshaus
19
     cannot be read to include declaratory relief (an equitable remedy), not only because
20

21   declaratory relief is not enjoining anything, but the preceding section of the Court’s

22   opinion in Ruckelshaus constituted resolution of several issues regarding the taking
23
     of the Plaintiffs’ property; it was essentially providing declaratory relief.

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 16
1        Here, Plaintiffs are not seeking injunctive relief in regard to their federal
2
     Takings Clause Claim. They are seeking declaratory relief that the Proclamations
3
     cause a taking. Although the remedy for a Fifth Amendment taking of property is
4
     just compensation, courts have ruled that the question as to whether a taking
5
     occurred and compensation must be paid is an appropriate question to be resolved
6

7    with declaratory relief. See, e.g., Duke Power Co. v. Carolina Environmental Study

8    Group, Inc., 438 U.S. 59, 71 n. 15 (1978).4
9
         In fact, the District Court in El Papel gave a conclusion similar to what
10
     Plaintiffs seek here:
11
                It appears that a measure of just compensation is readily available if
12           plaintiffs were able to establish a government “taking” of their properties, in
             the form of unpaid rent and late fees. Accord Willowbrook Apartment
13           Assocs., LLC v. Mayor & City Council of Baltimore, No. CV SAG-20-1818,
14
             2020 WL 3639991, at *4 (D. Md. July 6, 2020) (“If Plantiffs [sic]
             successfully prove that the Acts unlawfully deprived them of rental income
15           that they had negotiated with their tenants, then their damages should be
             readily calculable.”). Other courts have agreed when ruling on COVID-19
16
             legislation challenges. Accord Baptiste, 2020 WL 5751572, at *23; Cty. of
17           Butler v. Wolf, No. 2:20-CV-677, 2020 WL 2769105, at *4 (W.D. Pa. May
             28, 2020).
18

19   El Papel, 2020 WL 8024348, at *13.
     4
20     See also In re Chateaugay Corp., 53 F.3d 478, 492 (2nd Cir. 1995) (“Yet in Duke
     Power, the Court appears to have explicitly endorsed district courts’ exercise of
21   jurisdiction over declaratory judgment actions founded on the Takings Clause, even
     when no prior attempt to secure compensation in the Federal Claims Court has been
22
     made.”); Amchem Prods., Inc. v. Costle, 481 F. Supp. 195, 199 (S.D.N.Y. 1979)
23   (“plaintiffs here do not seek damages but rather a declaratory judgment of
     unconstitutionality … This they may properly do”);
                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 17
1        As in Duke Power, Plaintiffs are seeking a declaration that a taking of their
2
     property has occurred so that once their entitlement to compensation is resolved by
3
     the Court, Plaintiffs can begin the process, hopefully in the absence of litigation, for
4
     the required just compensation to be paid. Without a declaration that a taking has
5
     occurred, Defendants have no incentive to pay anything. Plaintiffs seek a
6

7    declaration that the inability to remove nonpaying tenants caused by the

8    Proclamations entitles Plaintiffs to just compensation in the amount of unpaid rent,
9
     unpaid utility charges and unpaid late fees.
10
             The Fifth Amendment's guarantee that private property shall not be taken for
11
             a public use without just compensation was designed to bar Government
             from forcing some people alone to bear public burdens which, in all fairness
             and justice, should be borne by the public as a whole.
12
     Armstrong, 364 U.S. at 49.
13

14       The same rationale applies here. To the extent that one could argue that society

15   as a whole (and not just the individual tenants) benefits by allowing tenants to
16
     remain in their leaseholds during the pandemic, the burden of that benefit to society
17
     has been disproportionately—in fact, exclusively—placed on the owners of the
18
     property. Plaintiffs urge the Court to declare that they must be provided just
19
     compensation for providing this public benefit at their own private expense.
20

21                                          III
              The Proclamations Violate Article I, Section 16 of the Washington
22                                     Constitution

23


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 18
1        Article I, Section 16 of the Washington Constitution expressly provides that just
2
     compensation must be provided prior to any taking of property for public use and
3
     prohibits taking of private property for private use. The State Supreme Court has
4
     concluded that the standards for finding a taking of property without formal
5
     condemnation are the same as finding a taking under the Fifth Amendment to the
6

7    United States Constitution. See Yim v. City of Seattle (Yim I), 194 Wn. 2d 651, 672

8    (2019) (“we continue our long-standing practice of following federal law in
9
     defining regulatory takings”). Hence, a taking under federal law as addressed above
10
     also constitutes a taking under state law which triggers the provisions of Article I,
11
     Section 16 of the Washington constitution.
12
         Moreover, the Washington Supreme Court has recognized that a deprivation of
13

14   the right to evict constitutes a taking of property rights. In Granat v. Keasler, 99

15   Wn.2d 564, 570 (1983), the Supreme Court held that a City of Seattle restriction on
16
     evicting tenants from floating homes caused a taking of the owners’ properties. The
17
     Granat court agreed with the plaintiff that Seattle’s eviction restriction took a
18
     property interest from the owner, noting that the regulation was not a mere
19
     limitation on property use because “the landlord is prohibited from the intended use
20

21   of the property, but not the tenant.” Id. at 570 (cited in San Telmo Assocs. v. City of

22   Seattle, 108 Wn. 2d 20, 25 (1987) (addressing need for low income housing as a
23
     societal burden which should not be imposed solely on housing providers)). Here,

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 19
1    the Proclamations’ Eviction Moratorium is not merely limiting use, but similarly
2
     transferring the right of possession from the owner of the property to a tenant or
3
     squatter.
4
         In addition to taking property by denying the right to exclude, the Proclamations
5
     also take housing providers contractual rights to receive rent—and the rent itself—
6

7    which also constitute property interests. See Spokane School Dist. No. 81 v.

8    Parzybok, 96 Wn.2d 95, 97-98 (1981). “[T]he word ‘property’ as used in
9
     constitutions providing for compensation when such is taken in eminent domain,
10
     should be ‘held to include every valuable right and interest which a person can have
11
     in or appurtenant to land.’” Id. at 98 (quoting 2 J. Lewis, Eminent Domain § 540
12
     (3rd ed. 1909), at 967). The Washington Supreme Court concludes that an optionee
13

14   “has suffered a loss of his property, be it only a contract right, in a definitely

15   measurable amount. It is equitable that he should recover that amount.” Id. at 104.
16
         Finally, the taking of Plaintiffs’ property interests are not for public use at all,
17
     but for the private use of tenants. No member of the public, much less the public as
18
     a whole, has a right to use those tenancies or avoid paying rent for occupying a
19
     property. Unlike the Fifth Amendment to the United States Constitution, Article I,
20

21   Section 16 of the Washington constitution is explicit: “Private property shall not be

22   taken for private use.” See also State ex rel. Washington State Convention and
23
     Trade Center v. Evans, 136 Wn.2d 811, 817 (1998) (“The constitution prohibits the

                                                               STEPHENS & KLINGE LLP
                                                             10900 NE 4th Street, Suite 2300
                                                                 Bellevue, WA 98004
                                                                    (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 20
1    taking of private property for a private use.”) The Proclamations are in violation of
2
     the explicit prohibition in Article I, Section 16 of the Washington state constitution
3
     on the state taking private property for private use.
4
                                                    IV
5                            The Proclamations violate the Contracts Clause,
                              Art. 1, § 10 of the United States Constitution
6

7        The Contracts Clause, Art. 1, § 10, of the United States Constitution, provides:

8    “No State shall . . . pass any . . . Law impairing the Obligation of Contracts.”

9    Plaintiffs have existing lawful contracts with tenants. See Plaintiffs’ Separate
10
     Statement of Undisputed Facts.
11
         A Contract Clause analysis follows three steps. See RUI One Corp. v. City of
12
     Berkeley, 371 F.3d 1137, 1147 (9th Cir. 2004). First, a court examines whether the
13

14   law creates a “substantial impairment” of contractual obligations. Id. (quoting

15   Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244 (1978)). If yes, then the

16   court asks whether the government has a “significant and legitimate public
17
     purpose” designed to solve a “broad and general social or economic problem” as
18
     opposed to offering “a benefit to special interests.” Id. (quoting Energy Res. Group,
19
     Inc. v. Kan. Power & Light Co., 459 U.S. 400, 412 (1983)). Finally, the court
20

21   inquires whether the adjustment of ‘the rights and responsibilities of contracting

22   parties is based upon reasonable conditions and is of a character appropriate to the

23   public purpose justifying the legislation’s adoption.’ ” Id. (quoting Energy Res, 459

                                                               STEPHENS & KLINGE LLP
                                                             10900 NE 4th Street, Suite 2300
                                                                 Bellevue, WA 98004
                                                                    (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 21
1    U.S. at 412-13 (quoting United States Trust Co. v. New Jersey, 431 U.S. 1, 22
2
     (1977))).
3
         A. The Proclamations constitute a substantial impairment of contracts.
4
         In determining whether a contractual impairment is substantial, courts consider
5
     “the extent to which the law undermines the contractual bargain, interferes with a
6
     party’s reasonable expectations, and prevents the party from safeguarding or
7

8    reinstating his rights.” Sveen v. Melin, ___ U.S. ___, 138 S.Ct. 1815, 1822 (2018).

9    The Eviction Moratorium substantially impairs residential leases because the ability
10   to evict is a cornerstone of the contractual bargain, destroys Plaintiffs’ reasonable
11
     expectations and completely prevents them from safeguarding his or her investment
12
     and reinstating their rights to payment or possession.
13
         When the prohibition on treating unpaid rent as a debt is added to the mix, the
14

15   Proclamations even more so cause a substantial impairment of residential lease

16   agreements by removing all practical remedies for contractual violations. It offers a
17
     benefit to a particular group—residential tenants—at the expense of the housing
18
     providers, rather than the public as a whole.
19
         Substantial impairment of Plaintiffs’ contracts has occurred with the
20
     Proclamations because the right to enforce them has been completely taken away.
21

22   “Contracts … are impaired within the meaning of the Constitution (article I, § 10,

23   cl. 1) whenever the right to enforce them by legal process is taken away or

                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 22
1    materially lessened.” Lynch v. United States, 292 U.S. 571, 580 (1934). “[I]t is
2
     manifest that the obligation of the contract, and the rights of the party under it, may,
3
     in effect, be destroyed by denying a remedy altogether.” Bronson v. Kinzie, 42 U.S.
4
     311, 317 (1843). That is exactly what the Proclamations do by prohibiting Plaintiffs
5
     from treating unpaid rent as a contractual obligation and prohibiting evictions
6

7    unless one can prove a crime is being committed or the owner decides to sell the

8    property. The impairment is substantial because Plaintiffs have been stripped of all
9
     remedies for enforcement of the contractual rights. They are not even allowed to
10
     have a court resolve any disputes with tenants while the Proclamations are in effect.
11
         B. The impairment is not based upon reasonable conditions and is not of a
12          character appropriate to the public purpose justifying the
            Proclamations.
13

14       Initially, it is important to note when a law substantially impairs a contract,

15   Defendants bear the burden of showing that the impairment is both reasonable and

16   necessary. United States Trust Co., 431 U.S. at 31; see also Sveen v. Melin, 138
17
     S.Ct. at 1822. For the reasons that follow, Defendants cannot meet this burden.
18
         The Proclamations are not based on reasonable conditions, nor are of an
19
     appropriate character. The Eviction Moratorium has no condition of protecting
20

21   people who have lost income or health due to the Pandemic. Every tenant is free to

22   not pay rent without consequence. While some tenants honor their obligation, other

23


                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 23
1    do not even if they can. Having no tie to loss of income or health considerations
2
     renders the Eviction Moratorium not based on reasonable conditions.
3
         Prohibiting Plaintiffs from treating their unpaid rent as a debt is completely
4
     unreasonable and completely unnecessary. It does nothing to prevent the spread of
5
     the corona virus. All it does is eliminate a contractual obligation of tenants in their
6

7    lease contracts. The Eviction Moratorium is unreasonable and unnecessary as well.

8    While it keeps people in housing, it keeps others out of housing. Plaintiffs are not
9
     interested in evicting people for the sake of evicting or for leaving the properties
10
     unoccupied. They are in the business of renting property to tenants who need
11
     housing and have the ability to pay. Given the rental housing market in Yakima,
12
     Plaintiffs would like find new low income tenants to replace those who would be
13

14   evicted. See Plaintiffs’ Separate Statement of Undisputed Facts, Exhibit 8.

15       The Supreme Court’s decision Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S.
16
     398, 445 (1934) is instructive on this question. The Court held that a moratorium on
17
     foreclosure of mortgages during the Great Depression did not violate the Commerce
18
     Clause. Id. Its reasoning is important. The Supreme Court looked to Block v. Hirsh,
19
     256 U.S. 135 (1921), Marcus Brown Holding Co. v. Feldman, 256 U.S. 170 (1921)
20

21   and Edgar A. Levy Leasing Co. v. Siegal, 258 U.S. 242 (1922), cited in Blaisdell,

22   290 U.S. at 440. The New York law at issue in Marcus Brown imposed a
23


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 24
1    prohibition on evictions but all tenants had to be “ready, able, and willing to pay a
2
     reasonable rent or price for their use and occupation.” Id. at 440-41.
3
         That is the opposite of what the Proclamations do here. They prohibit evictions
4
     of tenants regardless of whether tenants have a legitimate excuse for not paying
5
     rent.
6

7            In these cases of leases, it will be observed that the relief afforded was
             temporary and conditional; that it was sustained because of the emergency
8            due to scarcity of housing; and that provision was made for reasonable
             compensation to the landlord during the period he was prevented from
9            regaining possession.
10   Id. at 441-42 (emphasis added).
11       Here, however, the Proclamations are neither temporary nor conditional. The
12
     prohibition on treating unpaid rent or prohibiting late fees appears to go on forever.
13
     Nor do the Proclamations provide for “reasonable compensation” to housing
14
     providers. Indeed, the Eviction Moratorium expressly allows tenants to remain in
15

16   possession without paying any rent during the emergency period. The

17   Proclamations are not reasonable or appropriate to any legitimate end. Blaisdell,
18   290 U.S. at 438.
19
         This conclusion is reinforced by other courts which have rejected Commerce
20
     Clause challenges to other eviction moratoria. For instance, in Heights Apartments,
21
     LLC v. Walz, ___ F.Supp.3d ___ (D. Minn. 2020) 2020 WL 7828818, the Court
22

23   found no Contracts Clause violation because tenants were still responsible for


                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 25
1    paying their rent even if they couldn’t be evicted. This is not true under the
2
     Proclamations at issue in the present case.
3
         There can be no doubt that the Eviction Moratorium confers a special benefit to
4
     special interests, namely, tenants. Plaintiffs are sympathetic to tenants who are
5
     actually struggling financially as a result of the Pandemic. But the Eviction
6

7    Moratorium is not limited to those cases and Plaintiffs are not sympathetic to

8    tenants who have suffered no loss of income but choose not to pay rent because the
9
     Proclamations say they don’t have to. The Proclamations allow all tenants,
10
     including those who continue to be employed full time because they can work from
11
     home or otherwise, to live without ever paying rent because they cannot be evicted
12
     until the eviction moratorium is over and can never have their unpaid rent treated as
13

14   a legal obligation they must pay. The only qualification for being protected from

15   eviction is that one be a tenant in Washington. This is a quintessential special
16
     benefit for a special interest group—tenants.
17
         As addressed above, to survive a Contract Clause claim, substantial impairment
18
     of a contract must be “tailored to the emergency that it was designed to meet.”
19
     Allied Structural Steel Co., 438 U.S. at 242. And it is unnecessary and unreasonable
20

21   when “an evident and more moderate course would serve [the state’s] purposes

22   equally well.” United States Trust of New York, 431 U.S. at 31. The current
23


                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 26
1    Proclamation claims as its rationale the unemployment prompted by Pandemic-
2
     related business shutdowns is likely to make it difficult for tenants to pay rent.
3
         But removal of the contractual remedy is not tailored to this emergency. It
4
     prohibits evictions regardless of a tenant’s employment or ability to pay. Not only is
5
     the contractual right to receive payment jeopardized—a housing provider cannot
6

7    evict a tenant for violations of a lease unrelated to rent, such as rules related to the

8    welfare of other tenants. That is evident here. Plaintiff Freya Burgstaller tried to
9
     evict a tenant who was not paying but was also creating noise problems for other
10
     tenants. See Burgstaller Decl. She was stopped by the Eviction Moratorium in the
11
     Proclamation and she, and her other tenants, are essentially barred from remedying
12
     the problem. As addressed supra at 8 n. 2, the Proclamations allow eviction of
13

14   tenants when “the action is necessary to respond to a significant and immediate risk

15   to the health, safety, or property of others created by the resident.” Causing
16
     disturbing noise is not a significant and immediate risk to the health, safety or
17
     property of others.
18
         The Proclamations’ ban on rent collection is not tailored to the emergency
19
     either. Housing providers are prohibited from treating unpaid rent as an enforceable
20

21   debt and bringing a breach-of-contract action. But the interests in preventing

22   homelessness are not furthered by preventing the housing provider from bringing an
23
     action to recover overdue rent.

                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 27
1        Under these standards, the Proclamations violate the Contracts Clause of the
2
     United States Constitution. The Eviction Moratorium fundamentally overturns the
3
     contractual bargains struck between Plaintiffs and their tenants by effectively
4
     relieving the tenants of their obligation to pay rent and comply with other
5
     provisions of their leases and leaving housing providers, like Plaintiffs, without any
6

7    recourse for an undetermined period of time. Under the Eviction Moratorium,

8    housing providers are required to allow tenants to remain on the properties rent free
9
     for an unspecified duration of time, thus depriving Plaintiffs of the opportunity to
10
     collect any portion of rent from their current tenants, or otherwise rent their
11
     properties to tenants who can and are willing to pay rent.
12
         The Proclamations are the quintessential “substantial” impairment, as they
13

14   “undermine the contractual bargain, interfere with a party’s reasonable

15   expectations, and prevents the party from safeguarding or reinstating his rights.”
16
     Sveen, 138 S.Ct. at 1822. As a result of the issuance and enforcement of the
17
     Proclamations, Defendants have violated Plaintiff’s constitutional rights to the free
18
     use of their properties. The Proclamations abrogate Plaintiff’s contractual rights in
19
     that they permit tenants to unilaterally violate the terms of their leases, without the
20

21   housing provider’s consent.

22

23


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 28
1        C. The Western District of Washington’s decision in El Papel does not
            dictate a contrary result.
2
         The District Court for the Western District of Washington also considered the
3

4    preliminary injunction request in El Papel based on the likelihood of success on a

5    contracts clause claim. While the Court assumed there was a substantial impairment

6    of contracts, the Court concluded that the Plaintiffs were unlikely to succeed on the
7
     merits of this claim because the eviction moratorium was temporary and the owners
8
     of rental property would eventually be able to enforce their right to be paid for past
9
     rent. El Papel, 2020 WL 8024348 at *7-8 (citing Blaisdell, 290 U.S. 398 and W.B.
10

11   Worthen Co. v. Kavanaugh, 295 U.S. 56 (1935)). But the Court in El Papel was

12   only looking at the moratorium on evictions. Plaintiffs here challenge the

13   moratorium coupled with the prohibition on treating unpaid rent as an enforceable
14
     debt. These combined features distinguish the present situation from that in
15
     Blaisdell and render the Proclamations more like Kavanaugh, a situation where the
16
     Government was extending a redemption period and thereby making property
17

18   unavailable for possession. While dealing generally with the same Proclamations,

19   El Papel involved only a portion of what Plaintiffs challenge here.

20       The Proclamations unilaterally rewrite all residential leases within the State of
21
     Washington. The complete obliteration of Plaintiffs’ contracts and tenants’
22
     obligations to pay rent under such contracts is not a reasonable way of achieving
23


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 29
1    any legitimate purpose. Accordingly, the contractual impairments effectuated by the
2
     enactment and enforcement of the Proclamations violate the Contracts Clause and
3
     are thus unconstitutional.
4
                                                   IV
5                               The Proclamations Violate the Due Process
                                  Clause of the Fourteenth Amendment
6

7        The Due Process Clause of the Fourteenth Amendment to the United States

8    Constitutions stands as an additional constitutional hurdle to the Governor’s
9
     issuance of the Proclamations. Under the Due Process Clause, no State shall
10
     “deprive any person of life, liberty, or property, without due process of law.”
11
         This provision “provides heightened protection against government interference
12
     with certain fundamental rights and liberty interests,” including the “specific
13

14   freedoms protected by the Bill of Rights” and “those fundamental rights and

15   liberties which are, objectively, ‘deeply rooted in this Nation’s history and
16
     tradition,’” such as rights in property. Washington v. Glucksberg, 521 U.S. 702,
17
     720-721 (1997) (quoting Moore V. E. Cleveland, 431 U.S. 494, 502 (1977)). Thus
18
     while the “police power” of the government may be broad, it “must be exercised
19
     within a limited ambit and is subordinate to constitutional limitations.” Panhandle
20

21   E. Pipe Line Co. v. St. Highway Comm’n of Kansas, 294 U.S. 613, 622 (1935). The

22   State’s police power therefore does not afford “unrestricted authority to accomplish
23
     whatever the public may presently desire.” Id.

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 30
1        There are a variety of ways in which a state regulation may violate substantive
2
     due process. Plaintiffs assert the Proclamations have two types of substantive due
3
     process failures. One is that the Proclamations are too vague in notifying Plaintiffs
4
     what constitutes a reasonable repayment plan, which is the key to ever having an
5
     enforceable debt applied to tenants who have not complied with their contracts. The
6

7    other is that the Proclamations are oppressive.

8        A. The Proclamation’s key to retaining one’s right to payment of rent
            depends on a criterion which is too vague to comply with the substantive
9           due process.
10
         Substantive due process requires fair notice of the law. F.C.C. v. Fox Television
11
     Stations, Inc., 567 U.S. 239, 253 (2012) (failure to provide fair notice).
12
             This requirement of clarity in regulation is essential to the protections
13           provided by the Due Process Clause of the Fifth Amendment. See United
             States v. Williams, 553 U.S. 285, 304, … (2008). It requires the invalidation
14           of laws that are impermissibly vague.
15
     Fox Television Stations, 567 U.S. at 253.
16
         The Proclamations declare that unpaid rent or fees cannot be treated as an
17
     enforceable debt unless
18

19           the resident was offered, and refused or failed to comply with, a re-payment
             plan that was reasonable based on the individual financial, health, and other
20           circumstances of that resident.

21   Statement of Undisputed Facts, Exhibit 7. Plaintiffs cannot offer a repayment plan
22
     to a tenant that meets the tenant-specific criteria because they don’t have the
23
     information necessary. Tenants are not required to provide information or answer
                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 31
1    questions about their health, financial or other circumstances so it is impossible for
2
     Plaintiffs to know how to meet this criterion which is the key to the very existence
3
     of whether they have a debt to ever enforce. Washington law, like most states,
4
     recognizes that property interests can be created by contract. Durland v. San Juan
5
     County, 182 Wn.2d 55, 70-71 (2014). Plaintiffs’ interest in the contracts—the
6

7    enforceability of the contractual debt owed—is taken away by the Proclamations

8    unless Plaintiffs’ meet a criterion which is unknowable.
9
         Plaintiffs cannot take tenants to court to find out this information in a deposition.
10
     And the manner in which Proclamations read, there is no way to know whether this
11
     criterion was met is after the Proclamations are no longer in effect. Substantive due
12
     process requires that ordinary people be able to know how to comply with the law
13

14   by reading it. That is impossible here.

15           Vague laws offend several important values. First, because we assume that
             man is free to steer between lawful and unlawful conduct, we insist that laws
16           give the person of ordinary intelligence a reasonable opportunity to know
             what is prohibited, so that he may act accordingly. Vague laws may trap the
17
             innocent by not providing fair warning. Second, if arbitrary and
18           discriminatory enforcement is to be prevented, laws must provide explicit
             standards for those who apply them. A vague law impermissibly delegates
19           basic policy matters to policemen, judges, and juries for resolution on an ad

20

21

22

23           hoc and subjective basis, with the attendant dangers of arbitrary and
             discriminatory application.
                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
                                                                  (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 32
1
     Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972). The Proclamations
2
     offend due process by making Plaintiffs’ entitlement to repayment of debt hinge on
3

4    an ad hoc, subjective criterion which cannot be known by them in advance.

5        B. The Proclamations are in the whole unduly oppressive.
6        Due process as long prohibited laws which are unduly oppressive. Mugler v.
7
     Kansas, 123 U.S. 623 (1887); see also County of Sacramento v. Lewis, 523 U.S.
8
     833, 840 (1998) (due process prevents government “from abusing [its] power, or
9
     employing it as an instrument of oppression.”); Hagar v. Reclamation Dist. No.
10

11
     108, 111 U.S. 701, 709 (1884) (if a government action is “found to be arbitrary,

12   oppressive, and unjust, it may be declared not ‘due process of law’”); Goldblatt v.

13   Town of Hempstead, 369 U.S. 590, 594 (1962) (regulation of property must be “not
14
     unduly oppressive upon individuals”).
15
         The undue oppression prong is a necessary component of this evaluation
16
     because “[t]here is no reasonable or rational basis for claiming that the oppressive
17

18
     and unfair methods [are] in any way essential the [legitimate government

19   objective].” Haynes v. State of Wash., 373 U.S. 503, 519 (1963). In other words,

20   not only does the governmental interest need to be legitimate, but the means of
21
     accomplishing that interest must be legitimate, and not oppressive, as well. The
22
     Supreme Court has recognized that due process protects people “from an unfair
23


                                                            STEPHENS & KLINGE LLP
                                                          10900 NE 4th Street, Suite 2300
                                                              Bellevue, WA 98004
                                                                 (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 33
1    allocation of public burdens.” Koontz v. St. Johns River Water Mgmt. Dist., 570
2
     U.S. 595, 618 (2013). The Proclamations are blatantly seeking to force the
3
     responsibility of shouldering a societal burden on one group—the owners of rental
4
     housing.
5
         Just as hunger is a real community problem and a law forcing restaurants to
6

7    allow people to eat for free would rationally accomplish that legitimate government

8    interest in reducing hunger or malnutrition, the means would be unduly oppressive
9
     on restaurant owners, or, in other words, an unfair allocation of public burdens. The
10
     same is true with rental housing. While homelessness may be a real community
11
     problem, it is unduly oppressive on the owners of rental housing to provide housing
12
     without receiving any compensation.
13

14       The fundamental nature of Plaintiffs’ rights to determine the conditions upon

15   which a person may continue to occupy the owner’s property is evidenced by
16
     several related constitutional provisions. As address supra at Section II, the Takings
17
     Clause of the Fifth Amendment recognizes that the right to exclude people from
18
     one’s own property is fundamental.
19
             “One of the main rights attaching to property is the right to exclude others,”
20
             and, in the main, “one who owns or lawfully possesses or controls property
21           will in all likelihood have a legitimate expectation of privacy by virtue of the

22
             right to exclude.” Ibid. (citing 2 W. Blackstone, Commentaries on the Laws
23
             of England, ch. 1).

                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 34
1
     Byrd v. United States, ___ U.S. ___, 138 S.Ct. 1518, 1527 (2018); see also Kaiser
2

3    Aetna, 444 U.S. at 176 (the right to exclude others, is “one of the most essential

4    sticks in the bundle of rights that are commonly characterized as property.”)

5        The right to control the terms under which someone can occupy one’s property,
6
     including how long that occupation may last or what payment or conditions of
7
     behavior the occupation may require, is a fundamental attribute of property
8
     ownership. The Proclamations are unduly oppressive because they takes that right
9

10   away and forces property owners to retain tenants even when they are injurious to

11   the property, business, or other tenants.

12       The right to cease employment is the corollary of the fundamental right to
13
     choose specific private employment.
14
             the very idea that one man may be compelled to hold his life, or the means of
15           living, or any material right essential to the enjoyment of life, at the mere will
             of another, seems to be intolerable in any country where freedom prevails.
16

17   Yick v. Hopkins, 118 U. S. 356, 370 (1886). Just as the right to choose one’s

18   profession is a fundamental right, so is the right to decide to take a break from the

19   same. Not only must one endure the occupation of their property without payment
20
     of rent (and forever forgoing past rent), those providing housing are not allowed to
21
     temporarily cease their employment due to “landlord fatigue” or other reasons. In
22
     order to obtain a break from the occupancy of the property and continuation of the
23


                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
                                                                   (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 35
1    housing provider-tenant relationship is to either personally occupy the property or
2
     sell the property. The Proclamations violate substantive due process because they
3
     are arbitrary and capricious and unduly oppressive in regard to the right to cease
4
     employment or condition that right upon selling or personally occupying the
5
     property. This constitutes unconstitutional conditions on the exercise of one’s rights
6

7    to discontinue renting property. Koontz v. St. Johns River Water Management Dist.,

8    570 U.S. 595 (2013); see also Lingle, 544 U.S. 528 (2005) (describing Nollan v.
9
     California Coastal Comm’n, 483 U.S. 425 (1987) and Dolan v. City of Tigard, 512
10
     U.S. 374 (1994) as unconstitutional conditions cases). Unconstitutional conditions
11
     are a type of due process violation. See Zepeda Rivas v. Jennings, --- Fed.Appx. ----
12
     2021 WL 631805 (9th Cir. 2021).
13

14       As a result of the Proclamations, Plaintiffs are unjustifiably prevented from

15   being able to rightfully use their properties and mitigate damages where tenants fail
16
     to pay rent. At a minimum, Plaintiffs should be able to continue to collect rent from
17
     those tenants that are able to pay or even a reasonable portion of the total amount of
18
     rent due and owing, and should be allowed a forum to contest a tenant’s claim
19
     concerning qualifications for protections under the Proclamations.
20

21

22

23
                                                          V.

                                                                 STEPHENS & KLINGE LLP
                                                               10900 NE 4th Street, Suite 2300
                                                                   Bellevue, WA 98004
                                                                      (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 36
1                        Plaintiffs are entitled to relief under 42 U.S.C. § 1983
2        Plaintiffs bring their claims for declaratory relief under the Civil Rights Act, 42
3
     U.S.C. Section 1983.
4
             The purpose of § 1983 is to deter state actors from using the badge of their
5            authority to deprive individuals of their federally guaranteed rights and to
             provide relief to victims if such deterrence fails.
6

7
     Carey v. Piphus, 435 U.S. 247, 257 (1978).

8        State officials sued in their official capacity for prospective injunctive and

9    declaratory relief are potentially liable under Section 1983 because the suit is not
10
     seeking compensation from the state, which would raise Eleventh Amendment
11
     immunity issues. See Hafer v. Melo, 502 U.S. 21 (1991). The United States
12
     Supreme Court has repeatedly acknowledged that liability for a taking of property
13

14
     under the Fifth Amendment to the United States Constitution may be redressed

15   under 42 U.S.C. § 1983. See, e.g, Knick, 139 S.Ct. 2162. The Contracts Clause too

16   is enforceable through Section 1983. Southern California Gas Co. v. City of Santa
17
     Ana, 336 F.3d 885, 887 (9th Cir. 2003). Substantive due process is as well. Lewis,
18
     523 U.S. 833.
19
         For the violation of Plaintiffs’ constitutional rights as addressed above, they urge
20

21
     the Court to grant declaratory relief under 42 U.S.C. Section 1983.

22

23                                                   Conclusion

                                                                    STEPHENS & KLINGE LLP
                                                                  10900 NE 4th Street, Suite 2300
                                                                      Bellevue, WA 98004
                                                                         (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 37
1
         This suit is not about the intentions of the Defendants in dealing with a public
2

3    health crisis. Plaintiffs acknowledge the crisis. But unless Plaintiffs’ rights are also

4    recognized, the burden of dealing with this crisis will be inappropriately foisted on

5    them. Plaintiffs urge the Court to grant this motion for summary judgment lest they
6
     be saddled with providing housing at their own expense instead of an expense
7
     shared by the community at large.
8
         Respectfully submitted this 30th day of April, 2021,
9

10                                                         Stephens & Klinge LLP

11                                                        /s/ Richard M. Stephens
                                                          WSBA No. 21776
12                                                        Stephens & Klinge LLP
                                                          601-108th Avenue NE, Suite 1900
13                                                        Bellevue, WA 98004
                                                          stephens@sklegal.pro
14
                                                          425-453-6206
15                                                           Attorneys for Plaintiffs

16

17

18

19

20

21

22

23


                                                                    STEPHENS & KLINGE LLP
                                                                  10900 NE 4th Street, Suite 2300
                                                                      Bellevue, WA 98004
                                                                         (425) 453-6206
     Plaintiffs’ Motion for Partial Summary Judgment 38
